Peters, J. (concurring in part and dissenting in part).
I cannot agree with the majority’s conclusion that respondent was not required to comply with the State Environmental Quality Review Act (ECL art 8 [hereinafter SEQRA]). Although I recognize that the Federal Energy Regulatory Commission (hereinafter FERC) has been given exclusive comprehensive jurisdiction by the Federal Power Act over issues relating to licensing and permits, this proceeding does not relate to the issuance of either.
In reviewing the doctrine of preemption, it is axiomatic that state law will be regarded as preempted by federal law where Congress explicitly states that state law is preempted, where the federal legislation is so comprehensive in its scope that it is inferable that Congress intended to fully occupy the field and where state law directly conflicts with federal law (see Pacific Gas & Elec. Co. v State Energy Resources Conservation & Development Comm’n, 461 US 190, 203-204 [1983]). However, preemption is not favored (see Nealy v US Healthcare HMO, 93 NY2d 209, 218 [1999]; Rollin v Frankel & Co., 290 AD2d 368, 369 [2002]), and when a claim falls traditionally within the domain of state law, preemption will not be found “ ‘unless that was the clear and manifest purpose of Congress’ ” (New York State Conference of Blue Cross & Blue Shield Plans v Travelers Ins. Co., 514 US 645, 655 [1995], quoting Rice v Santa Fe Elevator Corp., 331 US 218, 230 [1947]; see Nealy v US Healthcare HMO, supra at 217). With no express or direct conflict preemp*646tion here, we must look to field preemption and determine its relation to an eminent domain proceeding.
Field preemption occurs when the regulation of the field is “ ‘so pervasive as to make reasonable the inference that Congress left no room for the [s]tates to supplement it’” (Fidelity Fed. Sav. & Loan Assn. v De la Cuesta, 458 US 141, 153 [1982], quoting Rice v Santa Fe Elevator Corp., supra at 230; see Pacific Gas & Elec. Co. v State Energy Resources Conservation & Development Comm’n, supra at 204). However, preemption will not occur where the arena in which the federal government has legislated involves concurrent state-federal power (see Matter of Presnell v Leslie, 3 NY2d 384, 390 [1957]). Here, the Federal Power Act specifically recognizes the right of any licensee to pursue an eminent domain proceeding either in federal or state court (see 16 USC § 814). If pursued in federal court, the practice and procedure “shall conform as nearly as may be with the practice and procedure in similar action or proceeding in the courts of the [s]tate where the property is situated” (16 USC § 814). By these terms, the act illustrates the intention of Congress to reserve to the state areas traditionally within its province. The United States Supreme Court has recognized that in the Federal Power Act, certain subjects will remain under the state’s jurisdiction (see First Iowa Hydro-Electric Cooperative v FPC, 328 US 152, 167 [1946]; see also Oakland Club v South Carolina Pub. Serv. Auth., 110 F2d 84, 86 [1940]). In condemnation proceedings, the applied substantive law is federal, but the source of the federal law is the law of the state in which the property is located (see Winooski Hydroelectric Co. v Five Acres of Land in E. Montpelier & Berlin, Vt., 769 F2d 79, 81-82 [1985]). State law has been found to be controlling in eminent domain proceedings regarding issues of compensation for improvements (see McGinley v Central Nebraska Pub. Power & Irrigation Dist., 124 F2d 692, 693 [1942]) and recovery pursuant to such proceedings (see Central Nebraska Pub. Power & Irrigation Dist. v Fairchild, 126 F2d 302, 305 [1942]). Most revealing is Wisconsin Pub. Serv. Corp. v Shannon (2005 WL 889721, *1, 2005 US Dist LEXIS 6711, *1 [WD Wis, Apr. 15, 2005, Shabaz, J.]), which dealt with the authority to institute condemnation proceedings over easements. With no federal preemption of condemnation actions or even a federal forum, the authority for easements was found to remain with the state notwithstanding the Federal Power Act (see 2005 WL at *1-2, 2005 US Dist LEXIS at *3-5; see also Robinson v Transcontinental Gas Pipe Line Corp., 306 F Supp 201 [1969], affd 421 F2d 1397 [1970], cert denied 398 US 905 [1970]).
Since this eminent domain proceeding does not relate to the *647issuance of a permit or a license and the requirements for SEQRA review in connection with the acquisition of property do not usurp any power granted to FERC or directly conflict with its authority, I would require SEQRA review. Adjudged that the determination is confirmed, without costs, and petition dismissed.